Citation Nr: 1755727	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability, and if so, whether service connection is warranted.

5.  Entitlement to a rating higher than 10 percent for thoracic spine degenerative joint disease.

6.  Entitlement to a compensable rating for residuals of a right heel laceration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from September 1967 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2011, the RO continued a 10 percent rating for thoracic spine degenerative joint disease.  In July 2011, the RO reopened the Veteran's previously denied service connection claims but denied them on the merits, and continued the assigned 0 percent rating for residuals of a heel laceration.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2016.  A copy of the hearing transcript is of record.
The issues of higher ratings for thoracic spine degenerative joint disease and residuals of a heel laceration are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2003 rating decision which denied service connection for bilateral shoulder and bilateral knee disabilities, but evidence received since that rating decision relates to a previously unestablished element of those claims.

2.  Bilateral shoulder and bilateral knee osteoarthritis conditions are etiologically related to service.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied service connection for bilateral shoulder and bilateral knee disabilities is final, but new and material evidence has been received to reopen the claims.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  The criteria for service connection for right shoulder osteoarthritis, left shoulder osteoarthritis, right knee osteoarthritis, and left knee osteoarthritis have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Historically, the Veteran was denied service connection for bilateral shoulder and bilateral knee conditions in a July 2003 rating decision, which he did not appeal.  The basis of the denial was that the evidence did not establish any current shoulder disabilities and did not establish a link between diagnosed bilateral knee arthritis and service.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final rating decision, additional evidence has been received.  Specifically, the Veteran submitted a November 2016 private opinion which noted diagnoses of osteoarthritis of the bilateral shoulders and knees and linked these diagnoses to the Veteran's military service.

This opinion is new, as it was not part of the evidence at the time of the prior final decision.  It is also material, as it relates to the previously unestablished elements of whether the Veteran has current shoulder disabilities and whether his knee conditions were attributable to service.  Therefore, new and material evidence has been received, and the claims are reopened.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

As noted above, the Veteran's private physician diagnosed osteoarthritis of the bilateral shoulders and bilateral knees.  Therefore, element (1) of service connection, a current disability, has been established for all four claims.

With respect to element (2), in-service incurrence, the Veteran testified that he experienced bilateral shoulder and knee injuries at various times during service, though he did not always seek treatment, particularly aboard ship when medical facilities were limited or unavailable.

Service treatment records include several relevant entries.  In October 1979, the Veteran reported right knee pain.  In March 1982, he reported a history of right knee pain and tightness with bending present since September 1981.  During his September 1997 separation examination, a history of bilateral knee pain and bilateral shoulder pain due to overuse was noted.  The Veteran also reported a history of right shoulder instability, and the examination itself documented increased right shoulder laxity.  Therefore, element (2) of service connection has been met for all four claims.

With respect to element (3), a link between the current conditions and service, the Veteran submitted a November 2016 private opinion which related his bilateral shoulder and knee osteoarthritis to service.  The physician noted the in-service reports listed above, as well as the lack of any significant post-service heavy duty labor or diagnosed rheumatological disorders.  He opined that the nature of the Veteran's duties in service, as well as the injuries he sustained, directly caused his current conditions.  Previous injuries and excessive strain results in more wear and tear on the shoulders and knees and can lead to severe osteoarthritis later in life.  These conclusions are generally consistent with the in-service findings of bilateral shoulder and knee pain due to overuse.

There is no competent evidence to refute this conclusion or to otherwise indicate that the Veteran's current shoulder and knee conditions are not a result of service.  Therefore, element (3) of service connection has also been met, and service connection is warranted.


ORDER

The claim for service connection for right shoulder osteoarthritis is reopened and granted.

The claim for service connection for left shoulder osteoarthritis is reopened and granted.

The claim for service connection for right knee osteoarthritis is reopened and granted.

The claim for service connection for left knee osteoarthritis is reopened and granted.


REMAND

The Veteran was afforded VA examinations for his service-connected thoracic spine condition and heel laceration residuals in April 2011 and June 2011, respectively.  During his August 2016 hearing, he asserted that his conditions had worsened since those examinations were conducted.  Therefore, new examinations should be obtained to assess the current severity of these disabilities.

Notably, the Veteran submitted a September 2016 Disability Benefits Questionnaire (DBQ) which recorded current findings regarding the Veteran's thoracic spine condition.  However, with respect to range of motion of the spine, the physician who completed the DBQ stated that the limited range of motion of the spine was due not only to the symptoms of his condition, but also to his age and body habitus.  As a result, it is not clear how much of the reduced range of motion is due to the service-connected spine condition versus these other factors.  Range of motion is a key element under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Therefore, a new examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his thoracic spine degenerative joint disease.  The examiner should review the claims file in conjunction with the examination and obtain a relevant history from the Veteran.  All indicated tests and studies should be completed.

The examiner must specifically assess the severity of the Veteran's thoracic spine disability, including the current ranges of motion, along with any objective evidence of pain.  Range of motion should be tested in active motion, passive motion, weight-bearing, and no weight-bearing.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.

The examiner must also assess the nature and severity of any neurologic impairment associated with the thoracic spine disability, to include radiculopathy or bladder or bowel incontinence.

If the examiner is unable to conduct the required testing or concludes that such testing is not necessary, he/she must clearly explain why that is the case.

2.  Schedule the Veteran for a VA examination to determine the current severity of his heel laceration residuals.  The examiner should review the claims file in conjunction with the examination and obtain a relevant history from the Veteran.  All indicated tests and studies should be completed.

The examiner should specify whether the Veteran's scar is painful, deep (i.e., associated with soft tissue damage), and/or unstable (i.e., there is frequent loss of covering of skin over the scar).

The examiner should identify any other disabling effects from the scar, including any limitation of motion associated with the foot.

3.  Following completion of the above, readjudicate the Veteran's claims.  For claims not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning those issues to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


